DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to Applicant’s amendment filed on 12/9/2021. Claim 1 has been amended, claim 30 is newly added, and claims 26-27 have been canceled. Therefore, Claims 1-18, 20-25, and 28-30 are currently pending.
Response to Arguments
Applicant’s arguments, see page 2, filed 12/9/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Tulino on 2/23/2022.
The application has been amended as follows: 
Claim 1, line 10 has been amended to recite “wherein the first cap body part, the second cap body part and the
Claim 2, line 2 has been amended to recite “sleeve is provided with an opposing pair of recessed portions”.
Claim 2, line 4 has been amended to recite “wherein each said recessed portion”.
Claim 2, line 5 has been amended to recite “said recess base of each said recessed portion”.
Claim 5, lines 1-2 has been amended to recite “with the over-coating defines a profile that corresponds with a rectangular sleeve side of the sleeve but is”.
Claim 6, lines 1-2 have been amended to recite “wherein said [[banks]] bank of each peripheral lip rises up”.
Claim 7, line 2 has been amended to recite “from 30° to 60° [[to the]] from a surface of”.
Claim 18, line 1 has been amended to recite “wherein [[a]] the rear opening”.
Claim 30, line 10 has been amended to recite “wherein the first cap body part, the second cap body part and the connector are”.
Claim 30, line 15 has been amended to recite “is provided with an opposing pair of”.
Claim 30, line 18 has been amended to recite “wherein each said recessed portion is bounded by a peripheral lip, each of the said recessed portion”.
Claim 30, line 20 has been amended to recite “said recess base of each said recessed portion”.
Allowable Subject Matter
Claim 1-18, 20-25, and 28-30 is allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, 12, 21, and 22, the closest prior art of record was Liversidge (US 2007/0173772) modified in view of Scanlon (US 2016/0144132) which teaches a cap for an injector comprising a syringe with a needle cover, wherein the cap comprises a first cap body part in the form of a sleeve, a second cap body part in the form of a plug, and a connector in combination with other claim limitations of claims 1, 12, 21, and 22. Liversidge is silent with regards to the plug being provided with locating pins and the sleeve being provided with locating hollows, and wherein in the plugged-in configuration said locating pins interact with said locating hollows in snap-fit fashion in combination with the other claim limitations of claim 1. McLoughlin et al. (US 2017/0000955) is the closest prior art that teaches the limitation Liversidge is silent to. However, McLoughlin teaches the sleeve (90) being provided with locating pins (92, 91) and the plug (50) being provided with locating hollows (53). 
Claims 2-11, 13-18, 20, 23-25, and 28-29 being dependent on claim 1 are also allowed for the aforementioned reasons of claim 1.
With regards to claim 30, the closest prior art of record was Liversidge in view of Scanlon and Jennings (US 2012/0232491) which teaches a cap for an injector comprising a syringe with a needle cover, said cap comprising: a first cap body part in the form of a sleeve, a second cap body part in the form of a plug, a connector, an outer surface of the sleeve being provided with opposing pair of recessed portions, and other claim limitations of claim 30. However, Liversidge is silent with regards to the recessed portion being recessed relative to an outer surface of the cap in combination with the other claim limitations of claim 30. Jennings rather teaches banks that project from the outer surface of the cap that provide a banked enclosure that is not relative to the outer surface of the cap. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F ALLEN/Examiner, Art Unit 3783                 
                                                                                                                                                                                       /NILAY J SHAH/Primary Examiner, Art Unit 3783